Citation Nr: 1716565	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to May 5, 2016; and higher than 50 percent from May 5, 2016, to September 11, 2016.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to September 12, 2016.


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968, and from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for PTSD with a noncompensable (zero percent) rating effective October 11, 2007.

In a rating decision dated in September 2008, the RO increased the rating for the Veteran's service-connected PTSD to 30 percent effective October 11, 2007.

In a rating decision dated in June 2009, the RO granted an earlier effective date of August 22, 2007, for the grant of service connection for PTSD, with the 30 percent rating retroactive from that date.

In August 2010, the Veteran testified at a Travel Board hearing a Veterans Law Judge (VLJ).

In May 2011, the Board remanded the issue of an initial rating in excess of 30 percent for PTSD for further development.

In a decision dated in March 2012, the Board denied the Veteran's appeal for an initial rating higher than 30 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2013 Memorandum Decision the Court set aside the Board's March 2012 decision and remanded the matter to the Board for further adjudication.  


In July 2014, the Board remanded the claim along with the intertwined TDIU issue.

In a rating decision dated in September 2016, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent effective May 5, 2016; followed by a rating of 100 percent effective September 12, 2016.  The RO also denied the issue of entitlement to TDIU for the period from August 28, 2012, to September 12, 2016.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The VLJ who conducted the August 2010 Board hearing is retired.  In correspondence dated in January2017, the Board notified the Veteran and offered the Veteran an opportunity for a new Board hearing.  In April 2017, the Veteran responded that he wanted another Board hearing; this time by videoconference.  This case is therefore remanded for scheduling of the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing, and send notice to the Veteran and his attorney of the scheduled Board hearing in accordance with 38 C.F.R. § 19.76.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

